UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1776


WILLIAM SCOTT DAVIS, JR., and a minor JFD as next best
friend,

                Plaintiff - Appellant,

          v.

MICHELLE JOY JAWORSKI; MELANIE A. SHEKITA; JEFF FORD; TONY
BELL; OTHER UNKNOWN UNITED STATES, DEPARTMENT OF STATE
AGENTS DEFENDANT’S,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00063-RBS-DEM)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Scott Davis, Jr., seeks to appeal the district

court’s    order       dismissing         his     complaint      without        prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006) and ordering

him to show cause why a system of prefiling review should not be

imposed upon him.             This court may exercise jurisdiction only

over   final      orders,      28   U.S.C.        § 1291    (2006),       and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Davis seeks to appeal is

neither    a    final    order      nor     an    appealable      interlocutory       or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.         We deny Davis’ motion to appoint counsel.                     We

dispense       with    oral    argument         because    the    facts     and    legal

contentions      are    adequately    presented       in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                DISMISSED




                                            2